Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 7/2/2020, have been fully considered. However, examiner made one 112 second paragraph and some changes e.g. the reason for allowance etc. which was not addressed in the last office action. Therefore, the following action is made non final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1 -20 are pending in this application.
Claims 14-16, 19, 20 have been withdrawn.
Claims 1-6, 9-13, 17, 18 have been rejected.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claim 7 recites ‘beer-like’ which renders claim 7 indefinite. 
.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.    The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.    Claims 1-13, 17,18, are rejected under 35 U.S.C. 103 as being unpatentable over NPL BISUY3 ( UniportKB/TrEMBL [online], Accessin No.B1SUY3, 20-May-2008 uploaded, [retrieved on 2010- 04-13] DE: SubName: Full-Alpha amylase catalytic region, OS: Geobacillus sp. WCH70) (Hereinafter NPL BISUY3 ) in view of evidence given by Annexures 1-3 (in OA appendixes filed on 11/27/2018 and in particular OA appendix filed 11/27/2018 4 pages).

10. 	Regarding claims 1 -6, 9-11, 13, 17, 18 , NPL BISUY3 teaches a 767 amino acid polypeptide isolated from Geobacillus sp. WCH 70 having alpha amylase activity (page 1 5-9th lines from top). NPL BISUY3 contains 767 amino acid polypeptide isolated from Geobacillus sp. WCH 70 that has 99% amino acid sequence identity to SEQ ID no 3 of the presently claimed invention as also evidenced by Annexures 1-3 and also applicants own specification (at least in [0030], [0072], See sequence alignment in OA appendix filed 11/27/2018 containing 4 pages: Qy is the SEQ ID # 8 of 13982923 which is identical to SEQ ID#3 of this application 15/063962 which is CIP of 13/982923 vs Db is C5D656 which is BISUY3 and NPL BISUY3 with 767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL BISUY3 which is claimed SEQ Geobacillus sp. BISUY3 and, therefore, the mol. wt. will match in combination with other characteristics inherent property of this enzyme as claimed in claim 13. Regarding claim 13, based on an average molecular weight of an amino acid is 110 Da, the polypeptide of NPL BISUY3 who teaches 767 amino acids containing polypeptide will have approximately about mol. wt. 84 kDa which encompasses about 83,000 as claimed in claim 13.
However, NPL BISUY3 does recite the first 34 amino acid from Geobacillus sp. (C5D656 , NPL BISUY3) is not present in SEQ ID#3 (Geobacillus sp. APC9669) which is signal peptide as evidenced by applicants own specification (in [0072] of PGPUB and SEQ ID #2 and SEQ ID#2 is identical to NPL BISYU3 having 767 amino acid containing peptiide). Therefore, SEQ ID # 3 from Geobacillus sp. APC9669 is unique as claimed by the applicants which has been deposited on June 2, 2009 as evidenced by applicants specification ([0062]-[0066]) and having maltotriosyl activity is reported by the applicants claimed invention.
It is also to be noted that applicants have own disclosure that SEQ ID # 2 derived from cloning base sequence (SEQ ID #1) of the gene obtained by original cloning of Geobacillus sp. APC9669. Therefore, NPL BISUY3 which is identical to SEQ ID #2 (767 amino acid) and identical to claimed SEQ ID #3 (less 34 amino acids at the N-terminal site compared to NPL BISUY3).
In this instance, therefore, the claim is broadly and reasonably interpreted as encompassing the maltotriosyl transferase of B1SUY3 recombinantly expressed and isolated using Geobacillus sp. APC9669 as an expression host.

However, even if the sequences have been reported earlier by the prior art by NPL BISUY3, the methods and related to substrate specificity of the maltotriosyl transferase enzyme and reaction conditions have not been reported for the claimed peptide having SEQ ID#3 by any prior arts of record.
However, it is to be noted that although NPL BISUY3 with 767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL BISUY3 which is claimed SEQ ID#3 (greater than 99% homology as discussed above) does not specifically teach the polypeptide exhibits the functional characteristics and methods as recited in claims 1 -6, and 9, 13, 17, 18, according to MPEP 2112.01, "Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established”. Since the Office does not have the facilities for examining and comparing the claimed protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed protein and the protein of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgeraldet al„ 205 USPQ 594.

11.	Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL BISUY3 ( UniportKB/TrEMBL [online], Accessin No.B1SUY3, 20-May-2008 uploaded, [retrieved on 2010- 04-13] DE: SubName: Full-Alpha amylase catalytic region, OS: Geobacillus sp. WCH70) (Hereinafter NPL BISUY3 ) in view of evidence given by Annexures 1-3 (in OA appendixes filed on 11/27/2018 and in particular OA appendix filed 11/27/2018 4 pages) as applied to claim 1 and further as evidenced by Verbanac et al. USPN 4052226.

12.    Regarding claims 7, 8, claims 7, 8 depend on claim 1 and NPL BISUY3 with 767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL BISUY3 which is claimed SEQ ID#3 is silent about the saccharification of a saccharide ingredient used for producing beer or beer-like beverage.
It is to be noted that the second part which is the production of “indigestible saccharide” from polysaccharides or oligosaccharide having alpha 1, 4 glucoside bonds can be the substrate for the disclosed  maltotriosyl transferase of B1SUY3 which is broadly and reasonably interpreted as being the claimed  maltotriosyl transferase enzyme as disclosed above.
It is known that saccharide ingredients are wheat, barley, corn starch etc. having alpha 1, 4 glucosidic bond as is evidenced by Verbanac et al. (col 3 lines 56-62) and therefore, can be the substrate for maltotriosyltransferase enzyme.  

13.    Regarding claim 12, NPL BISUY3 does not mention Geobacillus sp. APC9669 (See below, Allowable subject matter).

Allowable subject matter


15.     Claim 1 (Currently Amended) A method for isolating maltotriosyl transferase derived  from Geobacillus species APC9669 identified by accession number NITE BP-770 for producing an indigestible saccharide, comprising contacting a polysaccharide or oligosaccharide having a-1,4 glucoside bonds with maltotriosyl transferase, wherein the maltotriosyl transferase is composed of an amino acid sequence SEQ ID NO. 3, an amino acid sequence which is 95% or more identical to the amino acid sequence SEQ ID NO. 3, or a fragment of the amino acid sequence SEQ ID NO. 3 showing maltotriosyl transferase activity;
Wherein the isolated maltotriosyl transferase enzyme is in purified form having less than 5% by weight of contaminant proteins.

Claim 7 (Currently Amended) The method according to claim 1, wherein the polysaccharide or oligosaccharide having a-1,4 glucoside bonds is formed by sacch arification of a saccharide ingredient used for producing beer an alcohol beverage.

Claim 11 Cancelled.
Claim 12 Cancelled.

Reasons for allowance
16.	It is to be noted that because Geobacillus species APC9669 identified by accession number NITE BP-770 is under the applicants own possession, this SEQ ID#3 which is different by less than 34 amino acid sequence from NPL BISUY3, therefore, the enzyme derived from this SEQ ID #3 from Geobacillus strain is considered as new as argued by the applicants on page 6 first two paragraphs in the argument section filed on 7/2/2020. 
The additional reason to make amendment as mentioned above because, claims 7, 8 can be performed with identical SEQ ID #3 from maltotriosyl transferase enzyme from Geobacillus species if claim 1 is amended as above. 
	Claims 7, 8 can be addressed with any maltotriosyl transferase enzyme having identical SEQ ID #3 from Geobacillus spp. 
Examiner considered rejecting claims 7, 8 in this office action. The reason is claim 1 recites “any fragments” and therefore, any enzyme having maltotriosyl transferase activity can broadly contain substrate specific binding domain as a fragment to address “any fragment of the amino acid sequence ID 3”. It can be similar or identical substrate binding domain.  Also, as because it is method step, the method step can be performed by using similar property enzyme from another source.  However, the specific maltotriosyl transferase from Geobacillus spp. as specified in this amended claim 1, is very specific with the specific substrate specificity etc. property. Therefore, the amendment above with the isolation of the purified enzyme from Geobacillus spp. 
It is to be noted that after the filling of the suggested amendments as mentioned above, examiner will do further review and possible search in order to make the application in condition for allowability. 
As because there are few changes from last office action, therefore, examiner did another non final. 

Response to Arguments
17.	Applicants argued on page 3 that 
(i) “However, the rejection did not clarify that MPEP 2112.01 refers to “Composition, Product, and Apparatus Claims”. Claim 1 is a method claim, not a composition, product, or apparatus”.
(ii) Applicants also argued “The appropriate section is MPEP 2112.02, which pertains to “Process Claims”. This section explicitly states “[t]he discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using.” The rejection has only provided prior art references that disclose specific sequences. Teaching a sequence alone does not inherently disclose each of the elements of a claimed use of that sequence. Therefore, the rejection has not adequately met the burden of establishing a prima facie case of obviousness as the cited art does not disclose anything that suggests the instantly claimed use of “producing an indigestible saccharide”.
In response, it is agreed that the appropriate section is MPEP 2112.02 for the method claims containing application. However, it is not “the discovery of a new use for an old structure based on unknown properties”.  The reason is, “the teaching of the sequence” which provides the peptide structure and the alignment of the sequence is identical and from Geobacillus sp. Therefore, it would have inherent maltotriosyl transferase enzymatic property (i.e. transglycosylation) using maltotriose as substrate (evidenced by applicants’ specification in PGPUB [0004]). In addition, Transglycosylation activity is common for specific  alpha amylase enzyme also ( specific transglycosylation activity is also performed by alpha amylase as evidenced by PGPUB [0020])). Therefore, the having the disclosed identical sequence by NPL BISUY3 (Who teaches a 767 amino acid polypeptide isolated from Geobacillus sp. WCH 70 having alpha amylase activity (page 1 5-9th lines from top) can serve as maltotriosyl transferase when substrate is maltotriose (evidenced by applicants’ specification in PGPUB [0004]). Therefore, the identical sequence and common property is identical for the alpha amylase of NPL BISUY3 and claimed invention. 

18.	Applicants’ arguments have been considered. However, they are not persuasive. 
The reason is applicants arguments on page 3 that “In the sample above, the average allowed identity is 90%” and applicants is claiming 95% identity which is well within the accepted identity limit in this art”. 
In response, in this instance SEQ ID #3 has all the sequences less than 34 amino acids responsible for serving as signal peptide and therefore, the identical (99%) sequence matching is disclosed by NPL BISUY3 with SEQ ID#3 responsible for 
It is to be noted that considering that Geobacillus sp. Accession No. NTE BP-770 is under possession of the applicants invention as claimed and is in specification (in PGPUB [0062]-[0066] deposited on June 2, 2009), examiner wanted to discuss about possible amendment(s) of independent claim 1 as presented under “Allowable subject matter” above. 
Also, as because it is method step, the method step can be performed by using similar property enzyme from another source.  Therefore, the amendment above with Geobacillus spp. can make the isolation and pure enzyme from Geobacillus spp. as claimed in the independent claim 1 which is allowable.
The reason examiner did second non final because, upon review, examiner noticed that claim 7 has 112 issue.
There are some changes from last office action. Therefore, the rejection is maintained as non-final in this office action. 

Conclusion
16.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792